Per Curiam.
This is a civil action which was commenced "as a bill in equity prior to January 10, 1966, the effective date of the superior court rules of civil procedure. The respondents filed an answer in the nature of a cross bill.
The cause was decided by a superior court justice after the new rules, so called, became effective; and, motivated by what he designates as clear and convincing evidence, the trial justice rendered a judgment denying respondents’ cross bill and granting full relief to the complainants together with costs. The cause is before this court on respondents’ appeal and raises only the issue of whether the decision of the trial justice is clearly wrong.
No principle is more firmly established in this jurisdiction than that on such an appeal it is the burden of the appellant to persuade this court that in reaching his decision the trial justice either misconceived or overlooked material evidence. Santilli v. Morelli, 102 R. I. 333, 230 A.2d 860 (1967).
The respondents having failed.to meet their burden in this regard, the instant appeal is denied and dismissed and the judgment is affirmed.